                                              United States Bankruptcy Court
                                             Middle District of Pennsylvania
In re:                                                                                                     Case No. 20-00844-RNO
Andrew David Landsberger                                                                                   Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0314-5                  User: AutoDocke                    Page 1 of 1                          Date Rcvd: Mar 05, 2020
                                      Form ID: 309A                      Total Noticed: 18


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 07, 2020.
db              Andrew David Landsberger,    PO Box 282,   Tannersville, PA 18372-0282
tr             +John J Martin (Trustee),    Law Offices of John J Martin,    1022 Court Street,
                 Honesdale, PA 18431-1925
5309006        +BAYPORT CREDIT UNION,    ONE BAYPORT WAY STE 350,    NEWPORT NEWS, VA 23606-4571
5309008        +CREDIT ACCEPTANCE,    ATTENTION: OPERATIONS SUPPORT,    PO BOX 513,   SOUTHFIELD, MI 48037-0513
5309010        +FINANCIAL ACCOMODATION,    1543 KINGSLEY AVE #11,    ORANGE PARK, FL 32073-4583
5309016        +TEK-COLLECT,   PO BOX 1269,    COLUMBUS, OH 43216-1269
5309017        +TIFFANY & TIFFANY PLLC,    770 INDEPENDENCE CIRCLE,    VIRGINIA BEACH, VA 23455-6452
5309018        +YAMAHA MOTOR FINANCE,    PO BOX 504125,   SAN DIEGO, CA 92150-4125

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: VRubino@newmanwilliams.com Mar 05 2020 19:19:07       Vincent Rubino,
                 Newman Williams Mishkin Corveleyn et al,    712 Monroe Street,    PO Box 511,
                 Stroudsburg, PA 18360-0511
ust            +E-mail/Text: USTPRegion03.HA.ECF@USDOJ.GOV Mar 05 2020 19:20:11       United States Trustee,
                 228 Walnut Street, Suite 1190,    Harrisburg, PA 17101-1722
5309007         EDI: CAPITALONE.COM Mar 06 2020 00:18:00      CAPITAL ONE,   PO BOX 30285,
                 SALT LAKE CITY, UT 84130-0285
5309012         EDI: CBSAAFES.COM Mar 06 2020 00:18:00      MILITARY STAR,   3911 S WALTON WALKER BLVD,
                 DALLAS, TX 75236-1509
5309005         EDI: CBSAAFES.COM Mar 06 2020 00:18:00      ARMY AIR FORCE EXCHANGE,    PO BOX 650410,
                 DALLAS, TX 75265-0441
5309009        +E-mail/Text: electronicbkydocs@nelnet.net Mar 05 2020 19:20:12       DEPT OF ED/NELNET,
                 PO BOX 82561,   LINCOLN, NE 68501-2561
5309011         EDI: JPMORGANCHASE Mar 06 2020 00:18:00      JPMCB CARD,   PO BOX 15369,    WILMINGTON, DE 19850
5309013         EDI: NFCU.COM Mar 06 2020 00:19:00      NAVY FEDERAL CREDIT UNION,    PO BOX 3500,
                 MERRIFIELD, VA 22119-3500
5309014        +EDI: NFCU.COM Mar 06 2020 00:19:00      NAVY FEDERAL CREDIT UNION,    PO BOX 3700,
                 MERRIFIELD, VA 22119-3700
5309015        +EDI: AGFINANCE.COM Mar 06 2020 00:18:00      ONE MAIN,   PO BOX 1010,
                 EVANSVILLE, IN 47706-1010
                                                                                               TOTAL: 10

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 07, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 5, 2020 at the address(es) listed below:
              John J Martin (Trustee)   pa36@ecfcbis.com, trusteemartin@martin-law.net
              United States Trustee   ustpregion03.ha.ecf@usdoj.gov
              Vincent Rubino    on behalf of Debtor 1 Andrew David Landsberger
               lhochmuth@newmanwilliams.com;mdaniels@newmanwilliams.com;lbeaton@newmanwilliams.com;rkidwell@newm
               anwilliams.com;swiggins@newmanwilliams.com
                                                                                            TOTAL: 3




         Case 5:20-bk-00844-RNO Doc 8 Filed 03/07/20 Entered 03/08/20 13:34:54                                                Desc
                             Imaged Certificate of Notice Page 1 of 4
Information to identify the case:

Debtor 1:
                      Andrew David Landsberger                                         Social Security number or ITIN:   xxx−xx−0578
                                                                                       EIN: _ _−_ _ _ _ _ _ _
                      First Name   Middle Name   Last Name

Debtor 2:                                                                              Social Security number or ITIN: _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)                                                                    EIN: _ _−_ _ _ _ _ _ _
United States Bankruptcy Court:        Middle District of Pennsylvania                 Date case filed for chapter:        7     3/4/20

Case number:           5:20−bk−00844−RNO

Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                    09/19

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                            About Debtor 2:

1.        Debtor's full name                     Andrew David Landsberger

2.        All other names used in the aka Andrew D. Landsberger, aka Andrew
          last 8 years                Landsberger

3.      Address                                  PO Box 282
                                                 Tannersville, PA 18372−0282

4.      Debtor's attorney                        Vincent Rubino                                            Contact phone 570 421−9090
                                                 Newman Williams Mishkin Corveleyn et al
        Name and address                         712 Monroe Street                                         Email: VRubino@newmanwilliams.com
                                                 PO Box 511
                                                 Stroudsburg, PA 18360−0511

5.      Bankruptcy trustee                       John J Martin (Trustee)                                   Contact phone 570 253−6899
                                                 Law Offices of John J Martin
        Name and address                         1022 Court Street                                         Email: pa36@ecfcbis.com
                                                 Honesdale, PA 18431
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1




     Case 5:20-bk-00844-RNO Doc 8 Filed 03/07/20 Entered 03/08/20 13:34:54                                                                Desc
                         Imaged Certificate of Notice Page 2 of 4
Debtor Andrew David Landsberger                                                                             Case number 5:20−bk−00844−RNO

Receiving Court Issued Orders and Notices by E−Mail: (1) Anyone can register for the Electronic Bankruptcy Noticing
program at ebn.uscourts.gov. (2) Only Debtors can register for DeBN (Debtor's Electronic Bankruptcy Noticing) by filing a DeBN
Request form (www.pamb.uscourts.gov/debn−form), with the Clerk of Court. Both options are FREE and allow the clerk to
quickly send you Court Issued Orders and Notices by E−Mail.

6. Bankruptcy clerk's office                   Max Rosenn U.S. Courthouse                                   Hours open:
                                               197 South Main Street                                        Monday − Friday 9:00 AM to 4:00
   Documents in this case may be filed at this Wilkes−Barre, PA 18701                                       PM
   address. You may inspect all records filed
   in this case at this office or online at
   www.pacer.gov.                                                                                           Contact phone (570) 831−2500

                                                                                                            Date: 3/5/20

7. Meeting of creditors                         April 1, 2020 at 10:30 AM                                   Location:

   Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              Council Chambers, 2nd Floor,
   questioned under oath. In a joint case,      later date. If so, the date will be on the court            Borough Municipal Building, 700
   both spouses must attend. Creditors may
   attend, but are not required to do so.       docket.                                                     Sarah Street, Stroudsburg, PA
                                                                                                            18360
                                                    *** Valid photo identification and proof of social
                                                             security number are required ***


8. Presumption of abuse                         The presumption of abuse does not arise.

   If the presumption of abuse arises, you
   may have the right to file a motion to
   dismiss the case under 11 U.S.C. §
   707(b). Debtors may rebut the
   presumption by showing special
   circumstances.


9. Deadlines                                  File by the deadline to object to discharge or                Filing deadline: 5/31/20
                                              to challenge whether certain debts are
   The bankruptcy clerk's office must receive dischargeable:
   these documents and any required filing
   fee by the following deadlines.
                                                You must file a complaint:
                                                • if you assert that the debtor is not entitled to
                                                  receive a discharge of any debts under any of the
                                                  subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                  or

                                                • if you want to have a debt excepted from discharge
                                                  under 11 U.S.C § 523(a)(2), (4), or (6).

                                                You must file a motion:
                                                • if you assert that the discharge should be denied
                                                  under § 727(a)(8) or (9).


                                                Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                exempt. If you believe that the law does not authorize an
                                                exemption claimed, you may file an objection.


10. Proof of claim                              No property appears to be available to pay creditors. Therefore, please do not file a
                                                proof of claim now. If it later appears that assets are available to pay creditors, the clerk
   Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
   you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                             The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                objection by the deadline to object to exemptions in line 9.




    Case 5:20-bk-00844-RNO Doc 8 Filed 03/07/20 Entered 03/08/20 13:34:54                                                                 Desc
                        Imaged Certificate of Notice Page 3 of 4
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline      page 2




    Case 5:20-bk-00844-RNO Doc 8 Filed 03/07/20 Entered 03/08/20 13:34:54                                                 Desc
                        Imaged Certificate of Notice Page 4 of 4
